 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     Attorney for Defendant
 7   jami_johnson@fd.org
     dan_kaplan@fd.org
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
11
     United States of America,
12                                                       No. MJ-20-08033-PHX-MTM
                   Plaintiff,
13
           vs.                                         MOTION IN LIMINE RE: TOM
14                                                          HEINEMANN
     Ali Yousif Ahmed Al-Nouri,
15
                   Defendant.
16
17         Defendant Ali Yousif Ahmed Al-Nouri (“Mr. Ahmed”), through undersigned
18   counsel, respectfully moves in limine to exclude the April 15, 2021 declaration of U.S.
19
     Department of State Attorney Advisor Tom Heinemann, submitted as Exhibit 3 to the
20
21   United States’ Memorandum in Support of Extraditoin (Doc. 199-3).

22         In this declaration, Mr. Heinemann offers his legal opinion that the U.S.-Iraq
23
     extradition treaty’s requirement that a relator be “charged with” an enumerated crime in
24
25   order to be extraditable does not actually require that the relator have been “formally

26   charged” with one of those crimes – or any crime at all.
27
28
 1
            Mr. Heinemann purports to base his opinions on his “personal knowledge” and

 2   “information made available to [him] in the performance of [his] official duties.”
 3
     Although the Rules of Evidence do not directly apply in this proceeding, they may be
 4
     used “as a guide” (Matter of Requested Extradition of Smyth, 61 F.3d 711, 720–21 (9th
 5
 6   Cir.), amended sub nom. Matter of Smyth, 73 F.3d 887 (9th Cir. 1995)), and applied as
 7
     necessary to “ensure certain minimum standards of due process.” M. Cherif Bassiouni,
 8
     International Extradition: United States Law and Practice at 825 (6th ed. 2014).
 9
10   Pursuant to these rules, and the due process principles underlying them, the Court
11   should exclude this declaration for either or both of two independently sufficient
12
     reasons.
13
14          First, determining the meaning of treaties “‘is emphatically the province and duty
15   of the judicial department.’” Sanchez-Llamas v. Oregon, 548 U.S. 331, 334 (2006)
16
     (quoting Marbury v. Madison, 5 U.S. 137, 177 (1803)); accord Jones v. Meehan, 175
17
18   U.S. 1, 32 (1899) (“The construction of treaties is the peculiar province of the

19   judiciary.”). This Court thus has no need of an expert to tell it how to construe the U.S.-
20
     Iraq extradition treaty, and Mr. Heinemann should not be permitted to presume to do so.
21
22          Second, Mr. Heinemann fails to identify any foundation for his opinions that

23   would render them useful to the Court in conducting the essentially legal and judicial
24
     function of interpreting and applying the language of the treaty. Cf. Fed. R. Evid. 702
25
     (expert testimony must rest on specialized knowledge, sufficient facts or data, and
26
27   reliable principles and methods reliably applied). Mr. Heinemann purports to base his
28
                                                  2
 1
     opinion on “personal knowledge” and “information made available to [him] in [his]

 2   official duties.” Yet Mr. Heinemann obviously has no “personal knowledge” of the
 3
     course of negotiations over a treaty executed in 1934, and he fails to identify any
 4
     specific “knowledge” or “information” upon which he does rely.
 5
 6          This failure is most glaring in the final portion of Mr. Heinemann’s declaration,
 7
     in which he purports to express an “expert” opinion on the meaning of an Arabic word –
 8
     despite claiming no actual knowledge of the Arabic language. But it is equally reflected
 9
10   in the rest of the declaration, in which Mr. Heinemann makes broad assertions about a
11   certain “understanding” being “common,” and certain language being found in “many”
12
     treaties with countries whose criminal procedures “differ significantly” from those
13
14   followed in the United States without identifying a single example or explaining a
15   single specific basis for these assertions.
16
            In short, for all Mr. Heinemann’s declaration shows, he is simply a random State
17
18   Department lawyer who presumes to tell this Court how to interpret a treaty and to

19   make important assertions – including about a language he most likely does not speak –
20
     with no discernible basis. The possibility of such opinions being given weight in any
21
22   case, let alone a case involving a possible death sentence, would be a grievous affront to

23   fundamental principles of due process. See Quinn v. Robinson, 783 F.2d 776, 817 n.41
24
     (9th Cir. 1986) (noting relator’s right to due process in extradition proceeding). And this
25
     possibility is particularly troubling here, in light of the fact that Mr. Heinemann’s
26
27   “personal knowledge” and “official duties” apparently did not alert him to the facts that
28
                                                   3
 1
     the U.S.-Iraq extradition treaty does not authorize the extradition of United States

 2   citizens (Valentine v. United States ex rel. Neidecker, 299 U.S. 5 (1936); Doc. 200 at
 3
     45–47), or that some explanation of why an extradition treaty remains in effect is called
 4
     for after the parties have fought a war, let alone two. United States v. Deaton, 448 F.
 5
 6   Supp. 532, 534 (N.D. Ohio 1978); Doc. 200 at 42–45; cf. Doc. 3-3 at 2, 4.
 7
                          Respectfully submitted:     April 30, 2021.
 8
                                               JON M. SANDS
 9
                                               Federal Public Defender
10
                                                s/Jami Johnson
11                                             JAMI JOHNSON
12                                             DANIEL L. KAPLAN
                                               Asst. Federal Public Defenders
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
